PER CURIAM.
Joan Rutherford appeals from an order denying a motion under Florida Rule of Criminal Procedure 3.850. Although the trial court indicates on the order that the denial is supported by the attached transcript, that transcript is not of the plea colloquy, has no discernable bearing on the issues raised in Rutherford’s 3.850 petition, and does not conclusively support the decision to deny Rutherford’s petition for relief. On appeal from a summary denial, this court must reverse unless the postcon-viction record shows conclusively that the appellant is entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(A) and (D).
Because the record now before us fails to make the required showing, we reverse the order and remand for an evidentiary hearing or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.